     Case 3:19-cv-00120-X Document 48 Filed 01/22/21                Page 1 of 11 PageID 426



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS

     MONICA ABBOUD, individually and on
     behalf of all others similarly situated,

                   Plaintiffs,                            Case No. 3:19-cv-00120-X

     v.                                                   PLAINTIFF’S REPLY IN
                                                          SUPPORT OF MOTION FOR
     AGENTRA, LLC, a Texas limited liability              APPROVAL OF PROPOSED
     company,                                             PLAN FOR DISSEMINATING
                                                          NOTICE TO THE CLASS
                   Defendant.



I.        INTRODUCTION

          In response to Plaintiff Monica Abboud’s (“Plaintiff” or “Abboud”) motion for approval

of her proposed plan for disseminating notice of this action to potential class members,

Defendant Agentra, LLC (“Defendant” or “Agentra”) suggests that the motion “violates” the

Court’s order certifying the classes. Agentra also claims that it supposedly does not possess

information necessary to ascertain class membership. Defendant’s arguments are without merit.

          As set forth below, the proposed notice comports with this Court’s order certifying the

classes, and it in no way forecloses verification of class membership through appropriate means

and at an appropriate time—which could only occur after notice and the receipt of a class list in

any case. Further, Agentra’s assertions that it does not possess the requested information

necessary to ascertain class members ring hollow—the text messages in question were

admittedly sent by Defendant’s own system, and Defendant has previously produced, in a similar

case, class list information pertaining to the two agents covered by the certified Agent Class. The

Court should grant Plaintiff’s motion and adopt the Notice Plan as proposed.

III.      ARGUMENT

                                                  1
  Case 3:19-cv-00120-X Document 48 Filed 01/22/21                   Page 2 of 11 PageID 427



       A.      Plaintiff’s Proposed Notice Plan Does Not Conflict With The Court’s Order
               Certifying The Classes—Identifying And Notifying Potential Class Members
               Does Not Entail Proof Or “Safeguards” As Necessary For Claim Submission.

       Defendant begins its response by claiming that the Notice Plan proposed by Abboud

“violates” the Court’s class certification order. (Resp., Dkt. 47 at 2.) Agentra posits that the

Court “conditioned” certification on the proof that class members would have to provide in order

to verify their claims, going so far as to characterize the kinds of potential proof noted by the

Court in its order as “Court-ordered safeguards.” (Id.) Defendant’s argument misunderstands

both the Court’s certification order and the class notice and claim submission process.

       First, Agentra’s contention that affidavits or phone bills are Court-ordered safeguards

simply misreads the Court’s September 14, 2020, Order. In finding that class membership is

ascertainable, the Court stated as follows:

       Members who qualify for either the text class or the agent class will be ascertainable
       due to proof they will be required to present to establish their position in the class.
       Agentra claims that ascertaining the agent class is subjective, not objective. But
       potential class members could present phone bills, or other forms of proof, showing
       that phone numbers used by Agentra called their phone. If the potential class
       members then signed affidavits saying they had never given Agentra permission to
       solicit them, and Agentra could not offer proof to the contrary, it would objectively
       give rise to the likelihood that the potential class members did not consent to the
       call. Similarly, the text class could provide documentation in the form of a picture
       of the text message, a record from a cell phone bill, or some other objective proof.
       Therefore, the class appears objectively ascertainable.

(Dkt. 42 at 8–9.) The Court recognized that members will ultimately be required to “establish

their position in the class,” and it listed several options for proving membership. However, the

Court did not mandate that the parties implement any particular form of proof, let alone require

such proof before notice is made to potential class members. To do so would turn the process on

its head and effectively obfuscate notice entirely.



                                                  2
  Case 3:19-cv-00120-X Document 48 Filed 01/22/21                   Page 3 of 11 PageID 428



       Second, and more importantly, Agentra’s opposition to the notice plan misapprehends the

purpose of notifying class members of this suit. As explained in the motion, due process

considerations require notice that is “reasonably calculated under the circumstances to apprise

[class members] of the pendency of the class action and give [them] a chance to be heard.” (Dkt.

46 at 3) (citing Ross v. Trex Co., Inc., No. 09-CV-00670, 2013 WL 791229, at *1 (N.D. Cal.

Mar. 4, 2013)). The proposed notice plan, including the short-form and long-form notices

attached to the motion, does just that—the postcard to be sent to potential class members

describes the action and informs consumers how they may access the long-form notice, request

exclusion, or otherwise reach out to counsel. (See Dkt. 46-1 at 1–2.) The short-form postcard

also describes the parameters of the class, notifying recipients that the class action applies to text

messages from Agentra, calls made to cell phones from the particular Agents, and the purpose of

such communications. (Id. at 2.)

       Critically, the proposed notice plan does not state that every recipient of the postcard is a

verified class member, nor does it solicit any affidavit or proof of membership at this stage of the

proceedings. (See id. at 1–2.) To be sure, in the event of a judgment or settlement that would

provide relief to the class, class members will be required to provide some form of proof or

submit valid claims to receive any such benefit or compensation. That stage, however, has not

yet arrived. The purpose of the notice plan is simply to inform potential class members of the

pending action and provide them with instructions on how they may exclude themselves or make

themselves heard. Such notice must be provided to class members before determinations are

reached on the merits of the case. (Dkt. 46 at 2) (citing Brown v. Colegio de Abogados de P.R.,

613 F.3d 44, 51 (1st Cir. 2010); Cohen v. Office Depot, Inc., 204 F.3d 1069, 1078 (11th Cir.

2000); Schwarzschild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995); Collins v. E.I. DuPont de



                                                  3
    Case 3:19-cv-00120-X Document 48 Filed 01/22/21                Page 4 of 11 PageID 429



Nemours & Co., 34 F.3d 172, 180 (3d Cir. 1994)). Attempting to thwart notice on the basis that

the proposed plan does not specify what proof will later be required from class members to

verify their membership—a process that will undoubtedly (and appropriately) take place after

the class list is received and notice is issued—does not make sense.1

       To suggest that these notice forms “violate” or somehow conflict with the Court’s

certification of the classes is baseless, and Defendant provides little argument to permit analysis

of its position. Plaintiff seeks approval of her proposed notice plan so that absent class members

may be notified of this action; affidavits or proof of membership are not necessary or even

possible prior to the production of a class list and notice to consumers. The Court should grant

the motion and adopt the proposed Notice Plan.

       B.      Agentra possesses contact information for the certified Classes.

       The remainder of Agentra’s response is predicated on its assertion that Defendant does

not possess class contact information and thus supposedly cannot provide a class list for either

the Text Class or the Agent Class. (Dkt. 47 at 2–6.) With regard to each class, Agentra’s claims

are easily refuted.

               1.      Defendant possesses contact information for members of the Text
                       Class, who received messages from Agentra’s own CRM system.

       Defendant’s contention that it does not possess class contact information for the Text

Class lacks any merit. The Text Class, as certified by the Court on September 14, 2020, is

defined as follows:

       All persons in the United States who, from January 15, 2015 through the date notice
       is sent to the Class, received one or more text messages on their cellular telephone,

1
 Plaintiff also noted in her motion that her counsel is awaiting bids from potential
administrators, the selection of which will presented to the Court for approval. (Dkt. 46 at 5.)
The claim verification process would be conducted by a sophisticated class action administrator,
and a class list is necessary before an administrator is engaged for this action. (Id.)

                                                 4
  Case 3:19-cv-00120-X Document 48 Filed 01/22/21                    Page 5 of 11 PageID 430



       via Agentra’s CRM system, for the same purpose as the text messages at issue were
       sent to Plaintiff, and for whom Agentra has no record of prior express consent.

(Dkt. 46 at 1.) In response to the present Motion, Agentra takes issue with two components of

this definition: (1) that the class is limited to consumers called on their cellphones; and (2) that

class members received text messages with the same purpose as those that were sent to Plaintiff.

(Dkt. 47 at 3.)

       Defendant claims first that it would be unable to produce a class list because it cannot

distinguish cell phone numbers from voice over IP (“VOIP”) numbers. (Id.) Even if that were

true, it does not present an obstacle to the production of a class list. Given that the purpose of the

requested information is to identify potential class members for the dissemination of notice, the

inclusion of VOIP numbers would only result in notice given to some consumers who would be

unable to later file a claim or verify class membership. Once again, the proposed short-form

notice informs recipients that the class applies to cellphones—in reading the postcard’s “How

Do I Know if I am a Class Member?” paragraph, VOIP users would learn that they do not fit the

class definitions. (See Dkt. 46-1 at 2.) Agentra’s purported inability to distinguish cellphone

numbers from VOIP numbers does not mean that such numbers cannot be distinguished through

other means, nor does it mean that VOIP numbers cannot be excluded through the subsequent

claim verification process.

       Agentra also contends that “the only person who received a text message ‘for the same

purpose as the text messages at issue were sent to Plaintiff’ is Plaintiff” because the texts sent to

Abboud sought Abboud’s e-signature. (Dkt. 47 at 3.) Defendant’s bid to philosophically confine

the purpose of its texts to “just one person” may be a creative academic exercise, but it does not

reflect reality. The texts at issue were automated text messages produced by Agentra’s CRM

software, and they are uniformly sent to consumers for the common purpose of obtaining e-

                                                  5
    Case 3:19-cv-00120-X Document 48 Filed 01/22/21                Page 6 of 11 PageID 431



signatures to complete sales—Defendant’s 30(b)(6) witness admitted as much during her

deposition. (See Dale Depo., Dkt. 36-1 at 54:20–57–14.) Agentra cannot credibly contend that

the automated text messages sent to solicit e-signatures from Plaintiff and other members of the

text class were not all sent for the same reason.

       Agentra’s own software automatically sent text messages to Plaintiff and the other

members of the Text Class. These texts were sent for a common purpose, and the class is defined

accordingly. Even if it is presently unable to distinguish VOIP numbers, Defendant possesses

records and contact information sufficient to identify Text Class members. Thus, the Court

should grant Plaintiff’s motion and order Agentra to produce an adequate class list as requested. 2

               2.      Agentra possesses contact information for the Agent Class—it
                       produced a class list in another case that includes consumers called by
                       the two agents involved in this matter.

       Next, Defendant contends that it does not possess contact information, and therefore

would be unable to produce a class list, for the Agent Class. (Dkt. 47 at 4–5.) The basis for

Defendant’s position is that the agents are not “captive” entities and “operate independently” of

Agentra—according to Agentra, this means that “only HCEC and LHIS possess information on

who they (or their vendors) allegedly called.” (Id. at 4.) While this argument would perhaps be

more supportable than Defendant’s claims about the Text Class information, it is otherwise



2
  Even if the Class List is over-inclusive, this is not an issue. See Bowerman v. Field Asset Servs.,
Inc., Case No. 13-cv-00057-WHO, 2015 WL 5569061, at *4 (N.D. Cal. Sept. 21, 2015) (“[T]he
best notice practicable under the circumstances was notice to a group that was broader than the
class definition but included the complete universe of class members. This was an acceptable and
unremarkable method of delivering notice to the class.”) (citing Alberton v. Commonwealth Land
Title Ins. Co., No. 06-cv-03755, 2010 WL 1049581, at *3-4 (E.D. Pa. Mar. 17, 2010) (rejecting
argument that proposed mailing list for class notice was improper because it “does not track the
contours of the class certified by the Court;” noting that “the notice proposed by plaintiffs is
merely a notice of the pendency of the class action and does not guarantee that an individual
receiving a ... notice is entitled to participate”).


                                                    6
    Case 3:19-cv-00120-X Document 48 Filed 01/22/21                Page 7 of 11 PageID 432



defeated by Agentra’s behavior in a similar case, which reveals that it does, in fact, possess

Agent Class information and can produce it here as well.

       Defendant is correct that Plaintiff issued a subpoena to Stellar Communication Partners,

Inc. in an attempt to obtain information regarding the consumers called by Health Care

Enrollment Center (“HCEC”). (Dkt. 47 at 4.) However, the attempt proved fruitless, as Plaintiff

did not receive any information in response. Nevertheless, it does not “def[y] logic” that Plaintiff

would ask Agentra itself produce a class list because Plaintiff has maintained her allegations that

HCEC and Life and Health Insurance Services (“LHIS”) were acting as agents of Agentra and

made calls on Agentra’s behalf. (See id.; see also Dkt. 36 at 1 (“Agentra contracts with third-

parties to drive leads to Agentra for enrollment.”).) As the beneficiary to the telemarketing

efforts of its agents, it stands to reason that Defendant would possess or otherwise have access to

the contact information of those consumers called by its agents.

       As it turns out, Agentra has produced the requested information in another case with

similar claims and some overlapping class members. The case in question is Abramson v.

Agentra, LLC, Case No. 2:18-cv-00615-PLD, a Western District of Pennsylvania case

concerning alleged TCPA violations by Agentra’s telemarketing agents.3 On September 26,

2020, after the parties had reached a settlement, Abramson filed an emergency motion to compel

Agentra to provide class list information because Agentra had failed to do so by the parties’

agreed deadline of September 25, 2020. Abramson v. Agentra, LLC, No. CV 18-615, Dkt. 122 at

1–2 (W.D. Pa. Sept. 29, 2020) (attached hereto as Exhibit A). The settlement class for which

Abramson sought information was defined as follows:


3
  Plaintiff Abboud has since intervened in the Abramson case for the purpose of protecting the
interests of her certified classes and evaluating the fairness of the settlement reached by Agentra.
Abramson v. Agentra, LLC, No. CV 18-615, 2020 WL 7335897, at *1 (W.D. Pa. Dec. 14, 2020).


                                                 7
  Case 3:19-cv-00120-X Document 48 Filed 01/22/21                  Page 8 of 11 PageID 433



       Plaintiffs and all persons contacted by Alexander Glynn, Ann Fils, Charles Donisi,
       Jacon Mcleod, Jake Gabbard, Jason Espinoza, Kristina Calo, Scott Shapiro,
       Steve Guerrero, Witfield JeanBaptiste, or Theresa Jones (or on behalf of any
       individual Agent, whether by a downline sub-agent, vendor, or other third party)
       regarding the sale of a product offered by Agentra at any time between May 8, 2014
       to February 1, 2020 that were contacted on a cellular telephone or while they were
       on the National Do Not Call Registry for at least 30 days.

(Ex. A at 2) (emphasis added). The two emphasized agents, Jake Gabbard and Jason Espinoza,

are the agents responsible for the calls made to Plaintiff Abboud—the Agent Class in this case

comprises calls made by their companies, HCEC and LHIS respectively. (Compare Ex. A at 2,

with Dkt. 36 at 4, 8, and Dkt. 46 at 1–2.) The Western District of Pennsylvania granted

Abramson’s motion and ordered Agentra to produce the requested information, and on October

5, 2020, Abramson filed an unopposed motion to extend deadlines and confirmed therein that

“[f]ollowing the filing of a motion, Agentra provided that [class] information.” Abramson, Dkt.

124 at 1–2 (W.D. Pa. Oct. 5, 2020) (attached hereto as Exhibit B). Thus, though it attempted to

delay production of a class list in the Abramson case as well, Agentra ultimately provided class

information for calls made by eleven of its agents, including the two implicated by Plaintiff’s

Agent Class. Further, the class definition in Abramson was similarly restricted to calls to cell

phones, and Agentra nonetheless produced class information as required by the Court’s order

compelling it to do so. (See Ex. A at 2.)

       While Agentra may have provided a signed declaration from Cindy Dale that “Agentra

possess no information on the persons allegedly called” by HCEC and LHIS, its actions in the

Abramson case tell a different story. Faced with an order compelling production of such

information, Agentra provided class member information for calls made by a variety of its

agents, including the two agents involved in making the calls alleged by Abboud. In short,




                                                 8
  Case 3:19-cv-00120-X Document 48 Filed 01/22/21                   Page 9 of 11 PageID 434



Defendant’s claim that it does not possess the requested information about the Agent Class is

specious, and the Court should grant Plaintiff’s motion and order the production of a class list.

IV.    CONCLUSION

       Following the certification of two classes in this matter, the federal rules and due process

considerations require that notice be sent to absent class members, and such notice cannot be

effectuated without a class list and adequate contact information. Plaintiff’s request does not

violate the Court’s certification order, nor does it frustrate any safeguards that may be

implemented to ensure class membership as the case progresses toward a resolution. Further,

Defendant’s claims that it does not possess any of the requested information are groundless.

Plaintiff respectfully requests that the Court adopt her proposed Notice Plan, require Agentra to

provide a class list within 30 days of its Order, require that notice be disseminated to class

members within 60 days of the production of the class list, and award any such additional relief

as it deems necessary and just.



DATED: January 22, 2021                       Respectfully submitted,
                                              By: /s/ Patrick H. Peluso

                                              V. Richards Ward, Jr., Esquire
                                              NH Bar #14262
                                              Law Office of V. Richards Ward, Jr., PLLC
                                              39 North Main Street, Unit D-3
                                              P.O. Box 1117
                                              Wolfeboro, NH 03894
                                              Rick@VRWardLaw.com
                                              (603) 569-9222

                                              Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
                                              Taylor T. Smith*
                                              tsmith@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              3900 E. Mexico Avenue, Suite 300

                                                  9
Case 3:19-cv-00120-X Document 48 Filed 01/22/21      Page 10 of 11 PageID 435



                                 Denver, CO 80210
                                 Phone: (720) 213-0676

                                 Attorneys for Plaintiffs
                                 *Pro Hac Vice




                                   10
 Case 3:19-cv-00120-X Document 48 Filed 01/22/21                 Page 11 of 11 PageID 436



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via Court’s ECF system on January 22,

2021.

                                              /s/ Patrick H. Peluso
                                             Patrick H. Peluso




                                                11
